Citation Nr: 1143658	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-35 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a right eye injury with retinal detachment and angle recession glaucoma.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for status post right total hip arthroplasty.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Little Rock RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In May 2010, the Board remanded the claims to obtain VA records, service personnel records, and a VA examination for service-connected bilateral pes planus.  Following the remand, VA records dated from 1997 to the present and service personnel records were associated with the claims file.  The Board finds that the requested development has been substantially completed to adjudicate the claims for entitlement to service connection for the residuals of a right eye injury with retinal detachment and angle recession glaucoma and hepatitis C.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The issues of entitlement to service connection for status post right total hip arthroplasty and bilateral hearing loss and entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a right eye injury with retinal detachment and angle recession glaucoma have not been shown to be causally or etiologically related to the Veteran's military service.

2.  Hepatitis C has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The residuals of a right eye injury with retinal detachment and angle recession glaucoma were not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

2.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007 with regard to the claims for service connection for a right eye disability and hepatitis C.  The letter addressed all of the notice elements, to include notice specific to claims for hepatitis C, and was sent prior to the initial unfavorable decision by the AOJ in April 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA with regard to these issues.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims for a right eye disability and hepatitis C.  All available service treatment and personnel records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Veteran was afforded a VA examination in connection with his claim for a right eye disability in January 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed below, the Board concludes that this examination is not adequate and will not be relying on it in connection with the decision.  However, the Board also concludes that it is not necessary to obtain another VA examination because there is no credible evidence of a right eye injury or disability during service.  As will be discussed below, the Board does not find the Veteran's contentions that he was hit in his right eye with a basketball and elbowed twice during service to be credible.  There is otherwise no other credible evidence that he suffered a right eye injury during service or that he was diagnosed with a right eye disability during service.  Without evidence of an in-service injury or disease, service connection cannot be granted.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  Accordingly, there is no need to provide an additional medical examination or opinion in this case.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for hepatitis C, the Board acknowledges that the Veteran has not had a VA examination in connection with this claim.  However, as will be discussed below, there is no evidence that the Veteran contracted hepatitis C during service.  His service treatment records are absent for any indication of hepatitis C.  Importantly, even assuming without deciding that his diagnosis in the 1990s is related to his in-service IV drug use, his only identified risk factor, service connection on this basis cannot be granted as it is due to the Veteran's own willful misconduct.  38 C.F.R. § 3.301(d).  Thus, because there is nothing identified during service that could have led to the 1990s diagnosis of hepatitis C that is a permissible basis on which to grant service connection, it was not necessary to obtain a medical opinion in this case.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2008 SOC (statement of the case) and September 2009 and June 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claims for a right eye disability and hepatitis C.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to these issues.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for the residuals of a right eye injury with retinal detachment and angle recession glaucoma.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the residuals of a right eye injury with retinal detachment and angle recession glaucoma (hereinafter right eye disability).  The Veteran testified during his March 2010 hearing that he was elbowed in the right eye twice and hit with a ball once during a basketball game during service.  He reported that he experienced double vision until 1991 when he saw an eye doctor and was prescribed glasses.  He stated that he has no vision in this right eye and that his retinal detachment and glaucoma are related to these in-service incidents.  

Although the Veteran is competent to report that he was he was elbowed in the right eye and hit with a ball during a basketball game and experienced double vision thereafter, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  After reviewing the Veteran's statements in conjunction with the other evidence of record, the Board concludes that the Veteran's most current statements that he was hit in the right eye during service are not credible.  

Although the service treatment records reflect right eye related complaints, there is no evidence that the Veteran was elbowed or hit with a basketball in his right eye during service.  On his December 1971 entrance examination, the Veteran's distant vision was 20/20 bilaterally.  A June 1973 record indicated that the Veteran had a problem with his right eye for the last month and a half.  He was scheduled for any eye appointment.  The Board observes that there is no indication that the Veteran had a right eye injury in this record.  

In November 1974, the Veteran claimed that he had three episodes of blurred vision in the right eye for the past weekend.  He provided a history of being hit by a tennis ball two years earlier.  Importantly, it was noted that the Veteran was obviously under the influence of some type of drugs, could hardly stay awake, and could not cooperate for the examination.  There were needle tracks on both arms.  Vision in his left eye was 20/15 and 20/70 in the right eye.  The Board finds it significant that the Veteran reported he had injured his eye with a tennis ball two years earlier while he was under the influence of drugs.  The notation that the Veteran was under the influence of some type of drugs and could not cooperate for the examination leads the Board to conclude that his report of being hit with a tennis ball two years earlier, which would place the onset during service, is not credible.  Thus, although the Board finds credible the objective evidence of right eye vision of 20/70 as it was provided by the examiner, the Board does not find the Veteran's report of being hit in the eye with a tennis ball in approximately November 1972 to be credible due to the circumstances of the report.  

Further, there is no indication that the Veteran had a right eye disability at the time of his separation from service.  On his September 1974 examination, it was noted that he had a scar under his right eye (EPTS) (existed prior to service).  However, his vision was 20/20.  Significantly, there were no indications of an in-service tennis/basketball injury, retinal detachment, or loss of vision in the right eye.  Thus, the objective evidence does not reflect a right eye related disability at the time of the Veteran's discharge from service.  

The Board also finds it highly probative that the earliest post-service treatment records indicate that the Veteran had an injury to his right eye prior to his service entrance.  September 1997 VA records reflected that the Veteran had a visual defect in his right eye and a detached retina from a childhood trauma after being struck by a tennis ball.  A February 1999 VA record noted that the Veteran damaged his right eye as a teenager.  A July 2003 VA record noted that the Veteran had decreased visual acuity.  The Veteran reported a history of injury at age 12-13 when he was hit in the right eye with a tennis ball.  

Of note is that the Veteran did not report being hit in the right eye with a basketball or an eye injury occurring in the 1970s until after he filed his claim in September 2007.  In a December 2007 VA record, approximately three months after he filed his claim, the Veteran reported a history of blunt trauma to his right eye from a tennis ball in 1970 and that he had experienced reduced vision in the right eye since.  He was noted to have bilateral cataracts and glaucoma.  The impression was early cataract changes bilaterally, advanced aphakic retinal detachment, and mild macular RPE (retinal pigment epithelium )changes in the right eye due to blunt trauma.  In July 2008, the Veteran reported that he was hit in the right eye with a basketball in the 1970s and with a tennis ball while in school.  The Board observes that even after he filed his claim, the Veteran still did not specify that his right eye injury occurred during service.  Moreover, the Veteran did not enter service until January 1972, two years after 1970.  Thus, there is still no persuasive evidence that the Veteran had a right eye injury during service.  

The Board concludes that the objective evidence of record in the service treatment records and records dated from the 1990s to the time the Veteran filed his claim in September 2007 is more probative and ultimately persuasive than his more recent (post claim) statements that he was injured in his right eye during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  As reflected above, the Board is not persuaded by the Veteran's report made while under the influence of drugs that he injured his right eye with a tennis ball during service.  Further, there is no indication in the record until after the Veteran filed his claim that he was injured with a basketball during service.  In fact, the more persuasive evidence indicates that the Veteran injured his right eye prior to his entrance to service.  

The Board acknowledges that the Veteran had a VA examination in January 2008.  However, the Board does not find it probative because it appears to contain an incorrect date for when the Veteran reported being hit in the eye with a tennis ball.  The examination report stated that the Veteran reported that he was hit in the right eye with a tennis ball in 1999.  He started taking glaucoma drops in 2000.  The diagnoses were right eye blunt trauma in 1999, angle recession glaucoma, refractive error, and nuclear sclerosis.  The examiner commented that the Veteran had decreased visual acuity in his right eye due to blunt trauma in 1999.  He was hit with a tennis ball and had an associated retinal detachment.  His best corrected vision was to light perception only.  The examiner opined that it was more likely than not that angle recession glaucoma was due to blunt trauma to the right eye.  The refractive error was not due to the blunt trauma.  The examiner added that the nuclear sclerosis (cataracts) are multifactorial in etiology and causes included aging.  Because this examination and opinion appears to be based in part on an inaccurate report that the Veteran was hit with a tennis ball in 1999, more than 20 years after his separation from service, the Board has not considered this opinion when rendering its conclusion.  

In conclusion, the most probative and ultimately persuasive evidence does not indicate that the Veteran has a current right eye disability that is related to his service.  There is no showing that any pre-existing right eye injury was aggravated during service either.  38 C.F.R. § 3.306.  As discussed above, the Veteran's more recent statements that he injured his right eye during service and has had decreased vision since are not credible.  Moreover, the Veteran is not qualified to state that his right eye retina detached or that his current right eye disabilities are etiologically related to service, as he is not competent to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also notes that congenital or developmental defects, such as refractive error of the eye, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Additionally, there is no showing that during service refractive error of the eye was subject to a superimposed injury or disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  As such, service connection for a right eye disability must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to service connection for hepatitis C.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  The Veteran testified that he was told during service by the Red Cross that he could not donate blood.  The Veteran thought this was because he had hepatitis C.  He added that he was not diagnosed with hepatitis C until the 1990s.

The Veteran's service treatment records are absent for a diagnosis of hepatitis C.  However, as previously noted above, there is a November 1974 record wherein the Veteran was observed to be obviously under the influence of some type of drugs and had needle tracks on both arms.  He was in the process of a Chapter 13.  It was noted on his September 1974 separation examination that "individual is drug dependent and is an operated abuser and does not require MEDIVAC to CONUS. 

The post-service evidence reflects that in a September 1997 VA record, the Veteran was noted to have used IV drugs.  In January 1999, the Veteran stated that he was positive for hepatitis C since 1997 and that was the primary reason he was not using crack.  In April 1999, he reported a fifteen year history of substance abuse, using crack and alcohol daily.  A June 1999 liver biopsy showed hepatitis C.  

The Board acknowledges that there is no medical opinion of record opining as to how the Veteran contracted hepatitis C.  However, the only identified risk factor as identified by the Veteran or the record is IV drug use, which has been shown both during and after service.  The Board observes that Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Thus, even assuming without deciding that the Veteran's in-service IV drug use led to his diagnosis of hepatitis C, he is not entitled to service connection for hepatitis C as it would be the result of his own willful misconduct.  Accordingly, as there is no indication that the Veteran's hepatitis C was first diagnosed in the 1990s or is otherwise related to service, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for the residuals of a right eye injury with retinal detachment and angle recession glaucoma, is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

3.  Entitlement to service connection for status post right total hip arthroplasty.

The Veteran testified that he has a right hip disability that is related to his military service.  In particular, the Veteran contended that his right hip disorder is the result of his hip banging against the door of a tank.  He asserted that he rode in a tank and got banged around while serving as an assistant door gunner.  Although the Veteran testified that he sought treatment from a corpsman during service for his hip, records documenting such are not within his service treatment records.  

In the May 2010 remand, the Board requested the Veteran's service personnel records to ascertain his military occupational specialty (MOS) or service duties.  The service treatment records indicate that he served as both a cannoneer and missile handler.  The Board finds that the Veteran's statements that he got banged around while serving as an assistant door gunner are consistent with his service duties as cannoneer and missile handler.  A September 2006 VA record showed degenerative disc disease of the right hip.  The Veteran underwent a total right hip arthroplasty in November 2007.  Therefore, it appears that the Veteran had an injury during service and now has a current right hip disability, a remand for a VA examination is necessary.  38 C.F.R. § 3.159(c)(4)(1).

4.  Entitlement to service connection for bilateral hearing loss.

The Veteran testified that he was exposed to acoustic trauma during service while serving as assistant door gunner on a tanker and from being around 155 Howitzers and loud diesel engines.  He testified that he first noticed hearing loss during service.

The service treatment records contain his December 1971 entrance audiological evaluation which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

25
LEFT
20
10
25

45

Thus, it appears that the Veteran had some degree of hearing loss at the time of his entrance during service in his left ear in the 2000 hertz frequency and bilaterally at the 4000 hertz frequency.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

An August 1974 audiogram revealed bilateral high frequency hearing loss.  It was noted that the Veteran worked on a cannon and wore ear plugs.  It was stated that he had previous ear trouble.  He was given a 30 day profile.  

The September 1974 separation audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5

25
LEFT
20
20
15

20

It appears that his hearing improved in some frequencies and worsened in others from entrance to separation.

In February 2009, the Veteran had a VA audiological examination.  The examiner reviewed the claims file and commented that the results are somewhat confusing in that the two earlier tests indicated hearing loss (left ear only in 1971, and bilateral in August 1974), then normal thresholds at separation in September 1974.  The examiner opined that it was less likely as not that the Veteran's hearing loss was as result of his military noise exposure.  However, the examiner provided no rationale for his opinion.

The Veteran had another VA examination in October 2009.  After reviewing the claims file, the examiner opined that based on the fact that the discharge audiogram showed hearing within normal limits, hearing loss was not caused from acoustic trauma during military service.  Due to the normal audiogram in September 1974, it is more likely that the hearing loss occurred after military service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, the Board cannot conclude that this examination was adequate.   38 C.F.R. § 3.159(c)(4).  The Board observes that the examiner appears to be basing his conclusion that the Veteran's current bilateral hearing loss is not related to service on the normal auditory thresholds at the time of his separation.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board concludes that because it is unclear whether the examiner considered the evidence that the Veteran had bilateral high frequency hearing loss during service and was given a 30 day profile, a remand for clarifying opinion or another examination is necessary.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral pes planus.

As directed by the remand, the Veteran underwent VA examinations in May and June 2010.  The May 2010 examiner noted that he was to answer whether the Veteran's bilateral pes planus was responsible for the bunion.  The examiner stated that he did not believe that there was a direct correlation or relationship in any way between the Veteran's congenital pes planus and the bunion that formed over the years.  The examiner did not believe that the Veteran's service time created, nor aggravated anything about the first metatarsal phalangeal joints to create his bunion today after leaving service in 1974.  Likewise the pes planus, congenital in nature, was not responsible for his bunion.  It was a matter of time.

The Board concludes that the examiner's rationale is insufficient.  It appears that the examiner is addressing whether the Veteran's time in service aggravated his first metatarsal phalangeal joints, when the question is whether the Veteran's service-connected pes planus proximately caused or aggravated his bunions, which could have happened many years after separation from service.  Accordingly, because the opinion is not complete, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records dated from June 2011 to the present.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a right hip disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a right hip disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right hip disability is causally or etiologically related to his symptomatology in military service (January 1972 to December 1974) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address whether the Veteran has a current right hip disability that is related to his in-service complaints of being bumped around in a tank while serving as assistant door gunner.

3.  Return the examination report to the October 2009 VA audiologist for an addendum, or if that is not possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for bilateral hearing loss.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hearing loss is causally or etiologically related to his symptomatology in military service (January 1972 to December 1974) as opposed to its being more likely due to some other factor or factors.  In particular the examiner should comment on the impact, if any, of the August 1974 audiogram finding of bilateral high frequency hearing loss and the 30 day profile.  

The examiner should also consider that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Return the examination report to the May 2010 VA examiner for an addendum, or if that is not possible, schedule the Veteran for a VA examination to evaluate his service-connected bilateral pes planus.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any necessary tests, including x-rays, should be accomplished.  The examiner should examine the Veteran's bilateral pes planus and determine the current level of severity/disability.  Range of motion studies should be performed, the findings reported in detail.  The impact of the Veteran's bilateral pes planus on his daily life and employment should also be indicated.  

The examiner should also, in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), indicate whether the service-connected pes planus is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

Additionally, the examiner should opine as to the relationship, if any, between the Veteran's service-connected bilateral pes planus and his additional foot disabilities, to include hallux valgus.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any additional foot disabilities, to include hallux valgus, were either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral pes planus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


